 8:21-cv-00008-JFB-CRZ Doc # 58 Filed: 07/23/21 Page 1 of 2 - Page ID # 540




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

OMAHA INTERLOCK, INC.,

                  Plaintiff,                                8:21CV8

     vs.
                                                            ORDER
ALCOHOL DETECTION SYSTEMS
TECHNOLOGY, LLC, ALCOHOL
DETECTION SYSTEMS, LLC, and
CONSUMER SAFETY TECHNOLOGY,
LLC,

                  Defendants.


    After conferring with counsel,

    IT IS ORDERED:

       1) On or before August 13, 2021, Defendant Alcohol Detections
           Systems, LLC shall answer or otherwise respond to Plaintiff’s
           Complaint. If Defendant Alcohol Detections Systems, LLC fails to
           respond to Plaintiff’s Complaint by the deadline set forth in this order,
           the court will direct the Clerk to immediately enter default pursuant to
           Fed. R. Civ. P. 55(a).


       2) Defendant Alcohol Detections Systems, LLC is hereby notified that if
           it fails to respond by the deadline set forth herein and default is
           entered against it in this case, the plaintiff and the non-defaulted
           defendants are relieved of their obligation to serve on and/or provide
           notice to Defendant Alcohol Detections Systems, LLC of documents
           exchanged between the parties (e.g., discovery, expert disclosures,
           etc). In addition, if Defendant Alcohol Detections Systems, LLC fails
8:21-cv-00008-JFB-CRZ Doc # 58 Filed: 07/23/21 Page 2 of 2 - Page ID # 541




         to respond by the deadline set forth herein and default is entered
         against it in this case, the court, plaintiff, and non-defaulted
         defendants are relieved of any duty to serve on and/or provide notice
         to Defendant Alcohol Detections Systems, LLC of subsequent court
         filings. The parties’ obligation to provide service to Defendant Alcohol
         Detections Systems, LLC will be restored if Defendant Alcohol
         Detections Systems, LLC moves to set aside an entry of default.


      3) The Clerk shall send this order certified mail, return receipt requested,
         to Defendant Alcohol Detections Systems, LLC at the following
         address:


         Alcohol Detection Systems, LLC f/n/a Alcohol Detection Systems, Inc.
               c/o the Corporation Trust Company, Registered Agent
               Corporation Trust Center
               1209 Orange Street
               Wilmington, DE 19801


      4) The Clerk shall further terminate the show cause deadline set by the
         court in Filing No. 55. The court conferred with the parties related to
         the issues raised in the Filing No. 55 Order and has issued this order
         as a result of that discussion.

   Dated this 23rd day of July, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
